DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/14/2020 and 7/31/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1, 3, 5-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (Ref.#2, IDS filed 7/31/2020).

Regarding claim 1, Miller discloses a method of detecting an anomaly in a crystallographic structure (Fig.1), including:
a) illuminating the structure with x-ray radiation (Fig.1) in a known direction relative to the crystallographic orientation (p.293, sect.4, par.2);
b) positioning the structure such that its crystallographic orientation is known (p.293, sect.4.1, par.2);
c) detecting a pattern of the diffracted x-ray radiation transmitted through the structure (Fig.1);
d) generating a simulated pattern of diffracted x-ray radiation illuminated in the known direction based on the known direction relative to the crystallographic orientation (p.293, sect.4.1, par.2; also see sect.4.2);
e) comparing the detected pattern to the simulated pattern (sect.4.2); and
f) detecting an anomaly in the crystallographic structure based on the comparison (Abstract - purpose is to compare the simulation to the experimental for stress characterization, including identification of anomalies (strain) in the crystal structure that lead to failure; also see sect.4, pars.1 and 2).

With respect to claim 3, Miller further discloses measuring the crystallographic orientation of the structure (Fig.1).



With respect to claim 6, Miller further discloses that the structure is repositioned before each illuminating step so as to control the direction relative to the crystallographic orientation (Figs.1, 9, 12 and 13; also see sect.4, par.2).

With respect to claims 7 and 8, Miller further discloses that the x-ray radiation of the illuminating step is an x-ray beam originating from a collimated x-ray source (synchrotron source, see at least Abstract).

With respect to claim 9, the simulations of Miller are based upon the foundation of the Ewald construction.

With respect to claims 11-13, Miller further discloses that the crystallographic structure is a metal alloy (titanium alloy, sect.4.1), which are ubiquitous in the aerospace industry for aircraft turbine blades.

With respect to claim 15, Miller further discloses using the method to detect a defect in a single crystal structure (grain) of a metal alloy (titanium alloy, sect.4.1).

Regarding claim 14, Miller discloses a method of analyzing an x-ray diffraction signal, including:
a) determining an illumination direction of x-ray radiation resulting in the x-ray diffraction signal relative to a crystallographic orientation (from the acquired data) of a single crystal structure (grain);
b) comparing the x-ray diffraction signal to a simulated pattern for x-ray radiation illuminating in the determined direction (p.293, sect.4, 4.1 and 4.2); and
c) detecting an anomaly in the single crystal structure based on the comparison (sect.4).


Claim(s) 1, 3, 5-8 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cernatescu (US 2017/0089845 A1).

Regarding claim 1, Cernatescu discloses a method of detecting an anomaly in a crystallographic structure 322 (Figs.3A-4); including:
a) illuminating 406 the structure 322 with x-ray radiation 310 in a known direction relative to a crystallographic orientation (inherent for the direction to be known in order to enable the mapping between the reference pattern and measurement pattern, par.0016);
b) positioning 404 the structure 322 such that the crystallographic orientation is known (6-axis positioning capable, par.0034; inherent for the orientation to be known in order to enable the mapping between the reference pattern and measurement pattern, par.0016);
c) detecting 408 a pattern of the diffracted x-ray radiation 352 transmitted through the structure (Figs.3A & 3B);
d) generating 402 a simulated pattern (reference pattern may be based on volume computational models, pars.0014 and 0020) based on the known direction relative to the crystallographic orientation (inherent for the simulated pattern to be based on the known direction in order to be able to map between the measured and simulated x-ray diffraction patterns, par.0016);
e) comparing 410 the detected pattern to the simulated pattern for x-ray radiation illuminated in the known direction (par.0016); and
f) detecting the anomaly in the structure 322 based on the comparison (threshold pass/fail, see Fig.4; also see pars.0005-0006 and 0038).

With respect to claim 3, Cernatescu further discloses measuring the crystallographic orientation of the structure 322 (Fig.3A).

With respect to claim 5, Cernatescu further discloses that the illuminating step and the detecting step are performed for a plurality of different directions relative to the crystallographic orientation (par.0018).

With respect to claim 6, Cernatescu further discloses that the structure 322 is repositioned before each illuminating step so as to control the direction relative to the crystallographic orientation (par.0018 and 0034).

With respect to claim 7, Cernatescu further discloses that the x-ray radiation 310 of the illuminating step is an x-ray beam 310 originating from an x-ray source 304 (Fig.3A).
With respect to claim 8, Cernatescu further discloses that the x-ray radiation 310 of the illuminating step is collimated by a collimator 316 (Fig.3A), positioned downstream of the x-ray source 304, to provide the x-ray beam 310 (par.0033).

With respect to claims 11-13, Cernatescu further discloses that the structure 322 is a turbine blade made from a metal alloy (Fig.1 and at least par.0006).

With respect to claim 15, Cernatescu further discloses that the method is used to detect a defect in a single crystal structure SX of a metal alloy (par.0014).

Regarding claim 14, Cernatescu discloses a method of analyzing an x-ray diffraction signal (Fig.4); including:
a) determining an illumination direction of x-ray radiation resulting in the x-ray diffraction signal 408 relative to a crystallographic orientation of a single crystal structure SX (inherent to determine the direction in order to be able to map between the measured and simulated x-ray diffraction patterns, par.0016);
b) comparing 410 the x-ray diffraction signal to a simulated pattern 402 for x-ray radiation illuminating in the determined direction (reference pattern may be determined by computational models of a volume, pars.0014 and 0020); and
c) detecting an anomaly in the single crystal structure SX based on the comparison (threshold pass/fail, see Fig.4; also see pars.0005-0006 and 0038).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cernatescu, as applied to claim 1 above, in view of Yokoyama (US 2003/0009316 A1).
With respect to claim 9, Cernatescu does not specifically disclose the nature of the simulated patterns (pars.0014 and 0020).
Yokoyama teaches the practice of simulating a diffraction pattern based on an Ewald construction in order to accurately and reliably compare the simulated pattern to a measured diffraction pattern (Fig.1, par.0011).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Cernatescu to generate the simulated pattern according to an Ewald construction in order to provide an improved simulated pattern for more accurate and precise characterization of the material (par.0010).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claim 1 above, in view of Zabler (Ref.#5, IDS filed 7/31/2020).
With respect to claim 10, Miller does not specifically disclose performing image noise reduction nor image optimization prior to the comparing step.
However, it is routine in the art to correct for detector noise, where detector noise is routinely filtered based on assumptions about the sources of the noise (Gaussian being among the most common for solid-state 2D detectors), or subtracted using estimated or actual measured dark frames.  In particular, Zabler teaches the use of a median filter to reduce noise in an image prior to analysis (Fig.2.1(c)).
It is further routine to optimize an image prior to analysis in order to emphasize the desired information and/or to de-emphasize the undesired information through filtration.  In particular, Zabler teaches the practice of using erosion or dilation in order to accentuate specific features of an image (p.13).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Miller to reduce noise in the image and optimize the desired image features, as suggested by Zabler and as known in the art, in order to improve the accuracy and precision of the quantitative results.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cernatescu, as applied to claim 1 above, in view of Zabler (Ref.#5, IDS filed 7/31/2020).
With respect to claim 10, Cernatescu does not specifically disclose performing image noise reduction nor image optimization prior to the comparing step.
However, it is routine in the art to correct for detector noise, where detector noise is routinely filtered based on assumptions about the sources of the noise (Gaussian being among the most common for solid-state 2D detectors), or subtracted using estimated or actual measured dark frames.  In particular, Zabler teaches the use of a median filter to reduce noise in an image prior to analysis (Fig.2.1(c)).
It is further routine to optimize an image prior to analysis in order to emphasize the desired information and/or to de-emphasize the undesired information through filtration.  In particular, Zabler teaches the practice of using erosion or dilation in order to accentuate specific features of an image prior to quantitative analysis (p.13).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Cernatescu to reduce noise in the image and optimize the desired image features, as suggested by Zabler and as known in the art, in order to improve the accuracy and precision of the quantitative results.

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 2, it is inherent in Cernatescu that the orientation of the structure 322 is controlled with respect to the x-ray beam, at least because it is a necessary condition for comparing the measured and reference patterns.  However, the prior art neither teaches nor reasonably suggests the additional limitation of controlling the orientation of the structure using the machine based on a measurement of the crystallographic orientation of the structure, as required by the combination as claimed.
Although the crystallographic orientation of the crystalline structure is known in Cernatescu, there is no disclosure or suggestion of how the orientation is known.  It is not necessarily inherent that the orientation be measured before positioning the sample:  the crystallographic orientation may be indicated by a reference mark on the workpiece and/or may be known as a natural consequence of the manufacturing process (a priori).  In Miller, the orientation is known at least from the diffraction pattern itself, where the diffraction pattern is acquired after positioning of the object, not before.  It appears to be Applicants’ contribution to the art to actively measure the orientation of the structure prior to positioning for the diffraction measurement.  There appears to be no need for such additional components and process steps absent the benefit of Applicants’ disclosure.

With respect to claim 4, the prior art neither teaches nor reasonably suggests the additional limitation of measuring the crystallographic orientation of the crystallographic structure using Laue back reflection or spatially-resolved acoustic spectroscopy, as required by the combination as claimed.  Although these methods are routinely used in the art for such a purpose, there is no reason, absent the benefit of Applicants’ disclosure, for the prior art to use either device in combination.  Miller determines the orientation from the diffraction patterns themselves, and Cernatescu is silent regarding how the crystallographic orientation of the turbine blade is known prior to acquiring the diffraction pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884